11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                      JUDGMENT

Regal Ware, Inc.,                              * From the 352nd District
                                                 Court of Tarrant County,
                                                 Trial Court No. 352-257187-11.

Vs. No. 11-13-00044-CV                         * February 27, 2015

CFJ Manufacturing, L.P. d/b/a                  * Memorandum Opinion by Willson, J.
CFJ Manufacturing and Collections                (Panel consists of: Wright, C.J.,
Fine Jewelry, Inc.,                              Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there is no
error in the judgment below. Therefore, in accordance with this court’s opinion, the
judgment of the trial court is in all things affirmed. The costs incurred by reason of this
appeal are taxed against Regal Ware, Inc.